Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species of atopic keratoconjunctivitis and at least 90% sequence identity to the sequence of amino acids 19-168 of SEQ ID NO:2  in the reply filed on 6/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration the species requirement between diseases is withdrawn.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2022.
 Claims 1-3, 7-8 and 14-15 are under consideration in the instant Office Action.
Information Disclosure Statement
The information disclosure statements filed 6/5/2020 fails to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies for non-patent literature cited in the IDS were provided and the citations have therefore been lined through. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). All references listed in the IDS that are not provided are lined through and not considered. The IDS submitted on 6/5/2020 was reviewed an all references were considered except where lined through. The Anonymous reference was not considered since a date was not provided for this reference in the IDS and one could not be found in the document provided.
The information disclosure statement filed 8/16/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see specifically, pages 6, 33 and 36. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings / Sequence Compliance
The drawings are objected to because this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR § 1.821 through 1.825 for the following reasons: Figure 2a contains sequences that are not properly identified in the instant Figures 2a or Figure 2a description in the instant specification. Note that (a) 37 CFR § 1.821(a) states that an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides requires a sequence identifier. In case these sequences are not in the current "Sequence Listing,” applicant must provide a substitute computer readable form (CRF) copy of a Sequence Listing which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that Sequence Listing, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. §§ 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).  The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO:) be made in the specification wherever a reference is made to that sequence.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “in particular” in claim 1 is a relative term which renders the claim indefinite. The term ““in particular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The “In particular” is an idiomatic expression that means “in distinction from others” or “specifically.” This expression usually refers to nouns. This renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention just that it may be a preferred example but it is unclear if these are limitations or example of preferred embodiments.  
Claims 1, 8 and 14 incorporated Figures language to claim amino acid sequences and this is indefinite because the claim refers to Figure 2 but there is Figure 2A and Figure 2B and it is unclear what Figure 2 is specifically referring to. The claim language refers to an “at least 90% sequence identity to the sequence of amino acids 19-168 of  Figure 2 (SEQ ID NO:2)” and it is unclear what is the specific sequence, especially since Figure 2A has an amino acid sequence and nucleotide sequence without a sequence identifier while Figure 2B has amino acids sequences with sequence identifiers that is not SEQ ID NO:2. Is SEQ ID NO:2 the same sequence as the one in Figure 2A? 
Further, see MPEP § 2173.05 (s) which states: claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). Sequence identifiers (SEQ ID NOs:) are the practical form of identifying specific amino acid and nucleotide sequences. The Figure language in the claim is not the appropriate method of claiming these sequences and must be removed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roshwalb 2016 (IDS).
Roshwalb teaches C5 inhibitors to prevent runaway formation of its two components and that there is a new C5 inhibitor, a small recombinant protein  named Coversin, which is derived from a protein in the saliva of the Ornithodoros moubata tick. Coversin reads on the SEQ ID NO:2  of instant claims 1 and 8 since the instantly claimed sequence is derived from the same tick (as evidence by the instant specification at page 5, lines 14-23). Roshwalb teaches using coversin to treat human and reads on instant claim 7. Roshwalb teaches using coversin to treat inflammatory disease known to trigger dry eye including Sjogren’s syndrome via topical ocular treatment and reads on instant claims 1-2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roshwalb 2016 (IDS)  in view of Kuhn et al. 2016(IDS).
While Roshwalb teaches treating eye inflammation with coversin, Roshwalb does not teach a fusion protein of coversin with a PAS protein as required in instant claims 14-15.
Kuhn teaches PASylated coversin (see abstract) as required in instant claims 14-15. Kuhn teaches that the coversin (aka rEV576) is effective in several animal models of complement-mediated disease but that coversin has a very short plasma half-life (see abstract). Kuhn teaches PASylated coversin has an increased plasma half-life.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Roshwalb and Kuhn. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Kuhn teaches that PASylated coversin considerably increases the half-life in vivo. One of ordinary skill in the art would be motivated to using a fusion protein of PAS and coversin, as taught by Kuhn, to boost the effect of the treatment and reduce the amount of required application treatments. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 1-3, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roshwalb 2016 (IDS) and Kuhn et al. 2016 (IDS) in view of Kari et al. 2010 (instant PTO-892) and Hingorani et al., 1999 (instant PTO-892).
Neither Roshwalb nor Kuhn teach using antihistamines as required in instant claim 3.
Kari teaches treating ocular allergies such as seasonal allergic conjunctivitis (SAC) and keratoconjunctivitis, eye inflammatory disease, using antihistamines and ant-inflammatory agents (see abstract and page 151, 2nd column, 2nd paragraph) as in instant claim 3.
Hingorani teaches using topical cyclosporin a (CsA) in atopic keratoconjunctivitis (see abstract). Hingorani teaches that topical CsA is an immune suppressive agent that has also treated Sjogren syndrome, cicatricial pemphigoid, VKC and AKC (see page 397) as in instant claim 1. Hingorani does not teach antihistamines or coversin.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Roshwalb, Kuhn, Kari and Hingorani. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Hingorani teaches a treatment for eye inflammation that is capable of also treating other types of eye inflammation including Sjogren syndrome, cicatricial pemphigoid, atopic keratoconjunctivitis and VKC. Therefore, one of ordinary skill in the art would be motivated to apply other treatments like coversin and antihistamines, as taught by Roshwalb and Kari, to all of these eye inflammation diseases since one of the treatments for eye inflammation was already successful in all these diseases. A person of ordinary skill in the art would have been motivated to combine treatment modalities known to be useful for the same conditions, and would have expected the combination therapy to be at least as good as either therapy alone (see MPEP §2144.06)  The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8, 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 20-21, 26-27 of copending Application No. 16/603,352. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘352 claims the same method of treating mucous membrane pemphigoid with a protein comprising at least 90% of amino acids 19-168 of SEQ ID NO: 2 which reads on the instantly claimed methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 7-8, 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 17, 24-25 of copending Application No. 17/274,751 Although the claims at issue are not identical, they are not patentably distinct from each other because ‘751 claims the same method of treating Sjogren’s syndrome with a protein comprising at least 90% of amino acids 19-168 of SEQ ID NO: 2 which reads on the instantly claimed methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649